DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6-10, 17-21, 23, 25, 50-54, 59, and 60  are pending as filed in the 11/06/2020 Preliminary Amendment. 

Requirement for of Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1:
Invention I, claims 1, 6-9, 17-25, 53, and 54, drawn to a method of treating vision degeneration comprising administering an RAR inhibitor.

Invention II, claim 10, drawn to a method of inhibiting RAR comprising administering an RAR inhibitor.

Invention III, claims 50-52, drawn to a method of treating vision degeneration comprising administering an inhibitor of the level of retinoic acid.

Invention IV, claims 59 and 60, drawn to a virus capable of expressing a dominant RARa protein.

In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. Groups I-IV listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.1, they lack a technical feature.
PCT Rule 13.1:  The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention").

PCT Rule 13.2: Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

Inventions I-IV do not share a feature that is common to all pending claims (i.e., lack a technical feature) and therefore lack unity of invention. 

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Claim 17:  Defines the RAR inhibitor as RARα.
Claims 18-21:  Defines the RAR inhibitor as a compound of Formula (I).
Claim 23: Defines the RAR inhibitor to comprise a nucleic acid.
Claim 25:  Defines the RAR inhibitor to comprise a gene modulating agent.
Claim 52:  Defines the inhibitor of the level of retinoic acid as diethylaminobenzaldehyde, citral, or disulfiram.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the remaining claims within Inventions I-III are generic to the RAR inhibitor or inhibitor of the level of retinoic acid.



Conclusion
Claims 1, 6-10, 17-21, 23, 25, 50-54, 59, and 60 are subject to a restriction and election of species requirement. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.

/MICHAEL BARKER/
Primary Examiner, Art Unit 1655